     Case 3:20-cv-00346-MMD-WGC Document 8 Filed 04/13/21 Page 1 of 2



1

2
                                UNITED STATES DISTRICT COURT
3
                                         DISTRICT OF NEVADA
4
                                                     ***
5
      JASON M. WARD,                                       Case No. 3:20-cv-00346-MMD-WGC
6
                                        Plaintiff,                    ORDER
7            v.
8     I. BACA, et. al.,
9                                  Defendant.
10

11          On June 12, 2020, Plaintiff Jason M. Ward, then an inmate in the custody of the

12   Nevada Department of Corrections, initiated this prisoner civil rights action pursuant to 42

13   U.S.C. § 1983. (ECF No. 1-1.) On January 11, 2021, the Court confirmed from the NDOC

14   inmate database that Ward died on January 5, 2021. On January 11, 2021, pursuant to

15   Federal Rule of Civil Procedure 25(a)(1), the Court directed any party or the decedent’s

16   successor or representative to file a motion for substitution within 90 days after service of

17   a statement noting death. (ECF No. 7.) That deadline has now expired, and no party has

18   filed a motion for substitution.

19          Under Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim is

20   not extinguished, the court may order substitution of the proper party. A motion for

21   substitution may be made by any party or by the decedent’s successor or representative.

22   If the motion is not made within 90 days after service of a statement noting the death, the

23   action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1).

24   ///

25   ///

26   ///

27   ///

28   ///
     Case 3:20-cv-00346-MMD-WGC Document 8 Filed 04/13/21 Page 2 of 2



1          It is therefore ordered that this action is dismissed with prejudice because no

2    motion for substitution was made in accordance with the Court’s order.

3          The Clerk of Court is directed to enter judgment accordingly and close this case.

4          DATED THIS 13th Day of April 2021.
5

6
                                             MIRANDA M. DU
7                                            CHIEF UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                2
